Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered December 8, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of imprisonment of 8 to 16 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 5 to 10 years, and otherwise affirmed.
Contrary to defendant’s contention, the People established beyond a reasonable doubt that when defendant sold narcotics to an undercover officer he acted with the requisite mental intent. The testimony of the undercover officers demonstrated defendant initiated the narcotics transaction, and exhibited both an independent interest in promoting the transaction and salesmanlike behavior (see, People v Seay, 176 AD2d 192, lv denied 79 NY2d 864). Since the jury’s factual determination rejecting the agency defense is not unreasonable, the verdict should not be disturbed (see, supra, at 193; People v Matthews, 185 AD2d 900).
In the circumstances presented, we find, however, the sentence of 8 to 16 years for a $10 sale of two crack vials to be unduly harsh and reduce it to 5 to 10 years (see, People v Acosta, 180 AD2d 505, 510, lv denied 80 NY2d 827, and cases cited therein). Concur — Carro, J. P., Rosenberger, Ellerin, Kupferman and Kassal, JJ.